[Cite as In re C.M., 2020-Ohio-2834.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                      JUDGES:
IN RE: C.M.                                   :       Hon. W. Scott Gwin, P.J..
                                              :       Hon. John W. Wise, J.
                                              :       Hon. Patricia A. Delaney, J.
                                              :
                                              :
                                              :       Case No. 2019CA00078
                                              :
                                              :
                                              :       OPINION




CHARACTER OF PROCEEDING:                          Civil appeal from the Licking County
                                                  Probate Court, Case No. 20190380



JUDGMENT:                                         Affirmed



DATE OF JUDGMENT ENTRY:                           May 6, 2020




APPEARANCES:

Appellant J.M., Pro Se                            Appellee O.S., Pro Se
982 Woodlawn Avenue                               593 Ridgefield Road
Newark, OH 43055                                  Newark, OH 43055
[Cite as In re C.M., 2020-Ohio-2834.]


Gwin, P.J.

        {¶1}    Appellant appeals the July 16, 2019 judgment entry of the Licking County

Probate Court granting the application for name change filed by appellee.

                                        Facts & Procedural History

        {¶2}    On May 20, 2019, appellee O.S. filed an application for change of name of

a minor. Appellee is the Mother of C.M., who was born on February 10, 2009. Appellee

filed the application seeking to change the name of C.M. to C.S. Appellee consented to

the application, while appellant J.M., the child’s father, objected to the application. In the

application, appellee requests a name change so that C.M.’s last name matches her

mother’s name, her stepfather’s name, and the last name of her siblings.

        {¶3}    The trial court held an evidentiary hearing on the application on July 16,

2019. The trial court issued a judgment entry on July 16, 2019. In the judgment entry,

the trial court found that proper notice of the application and hearing date was given. The

trial court further found that reasonable and proper cause exists for changing the name

and the name change is in the best interest of the minor. The trial court ordered the name

of C.M. be changed to C.S.

        {¶4}    Appellant appeals the July 16, 2019 judgment entry of the Licking County

Probate Court and assigns the following as error:

        {¶5}    “I. THE PROBATE COURT DID NOT HAVE ADEQUATE EVIDENCE TO

SUPPORT THE JUDGMENT ENTRY OF MINOR NAME CHANGE AND THE NAME

CHANGE IS NOT IN THE BEST INTEREST OF THE CHILD.

        {¶6}    “II. FATHER DID HAVE A RELATIONSHIP WITH C.M., THOUGH THE

JUDGE SAID HE DID NOT.”
Licking County, Case No. 2019CA00078                                                        3


                                             Transcript

       {¶7}   On November 4, 2019, appellant filed a motion to supplement the record

with a transcript. Appellee filed a motion to exclude transcripts on November 20, 2019.

This Court issued a judgment entry on the motions on December 3, 2019. In our judgment

entry, we stated that appellant may supplement the record with any transcripts on or

before December 20, 2019, “however, appellant is required to follow the appellate rules

with regard to the transcription and official court reporter.” Further, this Court stated that

if appellant failed to submit a transcript that complies with the appellate rules, appellee

may file a new motion to exclude.

       {¶8}   Appellee filed a new motion to exclude on December 30, 2019. On January

27, 2020, this Court issued a judgment entry granting the motion to exclude and striking

the transcripts filed by appellant. This Court stated, “it does not appear appellant has

complied with App.R. 9(B) regarding the transcript preparation.”

       {¶9}   Thus, upon review, we find appellant has failed to file a transcript of the

lower court proceedings. An appellant is required to provide a transcript for appellate

review. Knapp v. Edwards Labs., 61 Ohio St.2d 197, 400 N.E.2d 384 (1980). Appellant

has the burden of demonstrating error by reference to matters within the record. State v.

Skaggs, 53 Ohio St.2d 162, 372 N.E.2d 1355 (1978). Where portions of the transcript

necessary for resolution of the assigned errors are omitted from the record, an appellate

court has nothing to pass upon and we must presume the validity of the lower court’s

proceedings. State v. Ridgway, 5th Dist. Stark No. 1998CA00147, 1999 WL 100349

(Feb. 1, 1999), citing Knapp v. Edwards Labs., 61 Ohio St.2d 197, 400 N.E.2d 384 (1980).
Licking County, Case No. 2019CA00078                                                        4


                                               I. & II.

       {¶10} In his assignments of error, appellant contends the trial court abused its

discretion in granting the name change. Appellant specifically argues the name change

was not in C.M.’s best interest and the trial court failed to properly take into consideration

appellant’s testimony about his relationship with C.M.

       {¶11} R.C. 2717.01 grants the authority for a probate court to make name

changes on behalf of a minor child. The standard for deciding whether to permit a name

change is “proof that * * * the facts set forth in the application show reasonable and proper

cause for changing the name of the applicant.” R.C. 2717.01(A); In re Willhite, 85 Ohio

St.3d 28, 1999-Ohio-201, 708 N.E.2d 778. In determining whether a reasonable and

proper cause for a name change has been established, a court must consider the best

interest of the child. Id. A probate court’s determination of whether a proposed name

change should be granted will only be reversed if it constitutes an abuse of discretion. Id.

A reviewing court may not substitute its own judgment for that of the trial court. Id. An

abuse of discretion “connotes more than an error of law or judgment; it implies that the

court’s attitude is unreasonable, arbitrary, or unconscionable.” Blakemore v. Blakemore,

5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶12} Appellant contends the trial court failed to consider C.M.’s best interest in

making its decision. However, the trial court’s judgment entry contains a specific finding

that the name change was in C.M.’s best interest. To the extent appellant contests the

sufficiency of this finding, due to the lack of transcript, we must presume the regularity of

the proceedings and affirm. Knapp v. Edwards Labs., 61 Ohio St.2d 197, 400 N.E.2d 384

(1980). Accordingly, we affirm the trial court’s determination that the proposed name
Licking County, Case No. 2019CA00078                                                     5


change was in C.M.’s best interest. See In re Hoke, 10th Dist. Franklin No. 02AP-1159,

2003-Ohio-2329.

      {¶13} In his second assignment of error, appellant argues the trial court erred in

stating during the hearing that appellant did not have a relationship with C.M. Appellant

contends he did have a relationship with C.M. The trial court’s judgment entry provides

there is reasonable and proper cause for the name change.              Since appellant is

challenging the trial court’s statements during the hearing and appellant has failed to

provide this Court with a transcript, we must presume the regularity of the proceedings

below and affirm. We additionally note that parental failure to maintain contact with and

support the child is only one of the factors a court should consider in determining whether

the name change is in the best interest of the child. Bobo v. Jewell, 38 Ohio St.3d 330,

528 N.E.2d 180 (1988).
Licking County, Case No. 2019CA00078                                                  6


      {¶14} Based on the foregoing, appellant’s assignments of error are overruled.

      {¶15} The July 16, 2019 judgment entry of the Licking County Probate Court is

affirmed.



By Gwin, P.J.,

Wise, John, J.,

Delaney, J., concur